 

\lO'\Ul-I>W[\.)

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HEATHER E. WILLIAMS, Bar #122664
F ederal Defender

CHARLES J. LEE, Bar #221057
Assistant Federal Defender

Branch Chief, Fresno Off`lce

2300 Tulare Street, Suite 330

Fresno, California 93 721-2226
Telephone: (559) 487-5561

IN. THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. l:l9-cr-00003 DAD-BAM

)
)
Plaintiff, ) APPLICATION AND [PROPOSED]
) ORDER APPOINTING COUNSEL
vs. )
) S/C: 2/11/19
AGRICULTURAL CONTRACTING ) Time: 1:00 p.m.
SERVICES ASSOCIATION, dba ) Ctrm: 8
AMERICAN LABOR ALLIANCE, ) Judge: Hon. Barbara A. McAuliffe
MARCUS ASAY, and ANTONIO )
GASTELUM, )
)
)
1

Defendants.

 

Defendant, Antonio Gastelum, through the F ederal Defender for the Eastern District of
California, hereby requests appointment of counsel.

Defendant submits the attached Financial Aff`rdavit as evidence of his inability to retain
counsel. Defendant is charged by Indictment, filed January 10, 2019, with 18 U.S.C.
§§ 1349 and 1341 - Conspiracy to Commit Mail Fraud (One Count), and 18 U.S.C.
§ 1341 - Mail Fraud (Eleven Counts).

On January 11, 2019, Attomey Steven Smith specially appeared for Charles Manock,
With and on behalf of defendant for arraignment and plea on the Indictment. Defendant Was
advised of the charges and rights, Waived reading, pled not guilty, and was ordered released on

conditions A status conference is currently set for February 11, 2019 at 1:00 p.m. in Courtroom

 

 

 

J>b~)

OO\]O\

\O

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

No. 8 before the Honorable Barbara A. McAuliffe, United States Magistrate Judge. Therefore,
after reviewing defendant’s Financial Affidavit, it is respectfully recommended that counsel be

appointed

Dated:February g .,201%,

ARLES J. LE
Assistant Federal Defender
Branch Chief, Fresno Office

 

 

 

 

 

ORDER

Having satisfied the Court that the defendant is financially unable to retain counsel, the

Court hereby appoints counsel pursuant to 18 U. S. C. § 3006A

Dated: February__L 20//:%% M( Q/Q/»;

HoNoRABLE MRBARA A MCAULIFFE
United States Magistrate Judge

\}648 W£QZZ: " MCP/@(¢`/“U&“b w“~/“Q;

 

 

